Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 1 of 12




            EXHIBIT 6
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 2 of 12
                                     Confidential


                                                                           Page 1
 1              IN THE UNITED STATES DISTRICT COURT
 2           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                    SAN FRANCISCO DIVISION
 4   MAURO BOTTA,                     )
                                      )
 5                    Plaintiff,      )
                                      )
 6          vs.                       ) Civil Case No.:
                                      ) 3:18-cv-2615
 7   PRICEWATERHOUSECOOPERS LLP,      )
     LAURA BUSTAMANTE, TYE THORSON, )
 8   ROBERT HEATLEY, STIG             )
     HAAVARDTUN, ERGUN GENC, TIMOTHY )
 9   CAREY and STEVE MCMANN,          )
                                      )
10                    Defendants.     )
     ______________________________________________________
11
           TELEPHONIC DEPOSITION UPON ORAL EXAMINATION
12
                                          OF
13
                          SHAWNA HEWITT
14   ______________________________________________________
15           Taken at 1420 Fifth Avenue, Suite 2800
16
                            Seattle, Washington
17
18
19
20                   * * * * CONFIDENTIAL * * * *
21
22
23   Job No: 153103
24   DATE TAKEN:    DECEMBER 19, 2018
25   REPORTED BY: CINDY M. KOCH, RPR, CRR, CCR #2357

                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 3 of 12
                                      Confidential


                                                                           Page 2
 1                    A P P E A R A N C E S
 2   FOR PLAINTIFF (via telephone):
 3                   ALEXANDER CABECEIRAS, ESQ.
                     Derek Smith Law Group
 4                   One Penn Plaza
 5                   New York, NY 10119
 6
 7

     FOR DEFENDANTS:
 8

                         JOE REITER, ESQ.
 9                       HUESTON HENNIGAN
                         523 West 6th Street
10                       Los Angeles, CA 90014
11
12
13   ALSO PRESENT:
14                      GEOFFREY EZGAR
                        Office of General Counsel
15                      PricewaterhouseCoopers
16
17                                *     *     *      *   *
18
19
20
21
22
23
24
25


                        TSG Reporting - Worldwide 877-702-9580
        Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 4 of 12
                                      Confidential


                                                                            Page 3
 1                  DEPOSITION OF SHAWNA HEWITT
 2                       EXAMINATION INDEX
 3   EXAMINATION BY:                                              PAGE
 4   Mr. Cabeceiras                                                  5
 5
 6                         EXHIBIT INDEX
 7   EXHIBITS FOR IDENTIFICATION                     PAGE
 8     Exhibit 23 Email chain re: (For When you are back) -                  25
           Sr Mananger [sic] Exits, most recently
 9         dated 4/18/17; PwC_B00011075.
           *CONFIDENTIAL*
10
       Exhibit 24 6/21/17 (M.B.) Meeting outline;                            37
11         PwC_B00001941. *CONFIDENTIAL*
12     Exhibit 25 Google Calendar document;                                  42
           PwC_B00001916-917. *CONFIDENTIAL*
13
       Exhibit 26 Google Calendar email; PwC_B00001915.                      42
14         *CONFIDENTIAL*
15     Exhibit 27 Email chain re Fwd: Confidential: Follow                   46
           up (M.B.); PwC_B00001858-859, 861-863.
16         *CONFIDENTIAL*
17     Exhibit 28 Email chain re Fwd: SD13325746 Mauro                       49
           Botta 00300178571; PwC_B00001832-842.
18         *CONFIDENTIAL*
19     Exhibit 29 Email chain re Plan for tomorrow;                          65
           PwC_B00001813. *CONFIDENTIAL*
20
       Exhibit 30    Copy of photograph; PLAINTIFF 001293                    67
21
       Exhibit 31 Email chain re (Draft) Notice of                           71
22         Separation; PwC_B00001849-850.
           *CONFIDENTIAL*
23
       Exhibit 32 Google Calendar email; PwC_B00001852.                      74
24         *CONFIDENTIAL*
25


                         TSG Reporting - Worldwide 877-702-9580
        Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 5 of 12
                                      Confidential


                                                                            Page 4
 1                         EXHIBIT INDEX (Continuing)
 2   EXHIBITS FOR IDENTIFICATION                                  PAGE
 3     Exhibit 33    Email chain re Responding to your                       77
           question, most recently dated 10/6/17
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 6 of 12
                                     Confidential


                                                                           Page 26
 1        A.   Okay.    Thanks.        I'll look at it now.
 2             (Witness peruses document.)
 3             Okay.    I've read it.
 4        Q.   First off, can you describe exactly what this
 5   document appears to be?
 6        A.   Yes.    It appears -- it's an email exchange
 7   between myself and Traci Nelson.
 8        Q.   Ms. Hewitt, who is Lisa Burnison?
 9        A.   Lisa Burnison is the person to whom I report
10   nationally.    She's our assurance strategy -- people
11   strategy leader, I believe.              I'm not exactly sure on
12   that title.    But she's my -- the person I report to.
13        Q.   And in this email, the second paragraph, you
14   write, "We can set up a time with whomever makes most
15   sense on the national team."
16             Is that an accurate reflection?
17        A.   Yes, that's the second paragraph that I wrote
18   to Tracy.
19        Q.   Did you at one point set up a time to speak
20   with somebody on the national team regarding Mr. Botta?
21        A.   My recollection is that what I was going to be
22   asking them was, you know, not specific to just Mauro,
23   but the exit process and timeline to better understand
24   for Mauro and for others whom we were putting in our
25   Friend of the Firm program, what that process was going

                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 7 of 12
                                     Confidential


                                                                             Page 27
 1   to be, as we had not received national instruction yet.
 2              So I do -- I did connect with -- it probably
 3   wasn't Lisa.    It probably was someone named Kelly
 4   Schroeder, about -- to gain more understanding of the
 5   way the program was going to work.
 6        Q.    And what is the Friend of the Firm program,
 7   exactly?
 8        A.    So I'll -- I'll do my best to summarize it.                   It
 9   was a process by which we were looking to identify
10   individuals at the senior manager and director level who
11   were quite tenured with the firm and were not going to
12   be make- -- who were not on the partner pipeline, to
13   help them find a position outside of the firm, as we did
14   not have the continued space for those individuals
15   within our organization.
16        Q.    Okay.   And when did you first hear of this
17   program?
18        A.    I believe I first heard of it sometime in
19   probably late March or early April.                   Sorry, of 2017.
20        Q.    Thank you.     And who first told you about this
21   program?
22        A.    Honestly, I can't remember who first told me.
23        Q.    Prior to this email that's been marked as
24   Hewitt 23, had you had conversation with Traci Nelson
25   regarding Mr. Botta's employment at PwC?


                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 8 of 12
                                     Confidential


                                                                           Page 28
 1        A.    Could you clarify that question a bit?
 2        Q.    Sure.   This email seems to suggest, as
 3   Ms. Nelson writes to you, she wants to update you of
 4   "where we are potentially going with Mauro"; is that
 5   correct?    It's in the second paragraph of her initial
 6   email -- or first paragraph?
 7        A.    That's correct.         Yes, she says that.
 8        Q.    So did you have a discussion prior to this
 9   email about where you were potentially going with
10   Mr. Botta?
11        A.    I believe so.        We were discussing all of the
12   senior managers who fit that category that I just
13   mentioned to you.
14        Q.    Do you remember when that conversation was had?
15        A.    I don't remember the specific timeline of -- or
16   the exact day when we began the conversations around
17   this.   It was a fluid process.                It was multiple weeks
18   that we were talking about it.
19        Q.    And how many senior managers fit that category?
20        A.    You know, without the document in front of me,
21   I couldn't say for sure how many were on the list from
22   our market.    I do recall that for the West region,
23   because this was done on a regional basis, we were -- we
24   had around 30 to 35.
25        Q.    And you identified that the Friend of the Firm


                        TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 9 of 12
                                      Confidential


                                                                             Page 29
 1   program would help senior managers and directors find
 2   new positions?     Is that accurate?
 3       A.    That's -- that is one piece of the program.
 4       Q.    Were these new positions within PwC?
 5       A.    We were looking to help our senior managers
 6   find roles outside of PwC.
 7                 MR. REITER:         Alex, we've been going for
 8   about an hour.     Can we take a quick break?
 9                 MR. CABECEIRAS:            Sure.       Let's take five.
10   Off the record, please.
11                 (Recess from 10:56 a.m. to 11:02 a.m.)
12                     E X A M I N A T I O N (Continuing)
13   BY MR. CABECEIRAS:
14       Q.    Ms. Hewitt, before we took our break, we had a
15   conversation about the Friend of the Firm program.
16       A.    Uh-huh.
17       Q.    To your knowledge, who at PwC created or
18   implemented this program?
19       A.    I don't have specific knowledge around who
20   created it, but it was a national approach we took
21   within the assurance practice.                  I'm not sure which
22   individual specifically.
23       Q.    And you had mentioned, you know, one component
24   was to help managers and directors find new positions.
25   Is there any other components of this Friend of the Firm


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 10 of 12
                                      Confidential


                                                                            Page 30
 1   program?
 2        A.    I should clarify that it was not to help
 3   managers and directors.           It was for senior managers and
 4   directors.    And it was -- you know, when we say help
 5   them find other positions, one aspect of it was, they
 6   could get support for outplacement services.
 7              But the primary -- the primary sort of emphasis
 8   of the program was that we were telling tenured senior
 9   managers who were not on the partner path that that was
10   the case for them, that they did not have a future
11   promotion potential at our firm, and thus asking them to
12   find external employment.
13        Q.    If they did not find external employment, would
14   they be terminated?
15        A.    So generally, the program operated under -- you
16   know, having conversations that they would look for
17   something within a three-month window, but there was
18   definitely flexibility to that.
19        Q.    Were all senior managers at PwC chosen to be
20   part of the Friend of the Firm program?
21        A.    I wouldn't have that information.                 You know,
22   I'm only in a market role.              I don't have any information
23   for the whole firm.
24        Q.    When you say you're only in a market role, can
25   you describe what that means?


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 11 of 12
                                      Confidential


                                                                            Page 31
 1        A.   Yes.    I'm the HR leader for the Bay Area
 2   Northwest Market, which is five offices.                     We have nine
 3   markets, plus Mexico, within the U.S., and so I only
 4   have responsibility for those cities that I mentioned.
 5        Q.   I see.     I'm sorry.          So the market is more of a
 6   regional thing; right?           I'll withdraw that question.            I
 7   just wanted to clarify that.
 8             To your knowledge, the senior managers part of
 9   this program within your market, were they all
10   ultimately terminated by PwC?
11        A.   Sorry.     I'm pausing.               I'm thinking about it.
12        Q.   Take your time.
13        A.   I'm thinking through the individuals within the
14   market who were identified.              It was an evolving list,
15   meaning, you know, there was that flexibility I
16   mentioned to you, that not every senior manager who was
17   told that they wouldn't make partner and needed to find
18   something else left within that timeline.
19        Q.   You said this was an evolving list.
20        A.   Uh-huh.
21        Q.   Were there names removed from the list?
22        A.   So I'm uncomfortable talking about, you know,
23   the employment situation and, you know, performance for
24   other individuals.        You know, we're very confidential
25   with how we handle that at the firm.                     So I guess maybe


                         TSG Reporting - Worldwide 877-702-9580
       Case 3:18-cv-02615-AGT Document 159-6 Filed 02/08/21 Page 12 of 12
                                      Confidential


                                                                            Page 81
 1                         C E R T I F I C A T E
 2

 3   STATE OF WASHINGTON
 4   COUNTY OF PIERCE
 5

 6           I, Cindy M. Koch, a Certified Court Reporter in
 7   and for the State of Washington, do hereby certify that
 8   the foregoing transcript of the deposition of Shawna
 9   Hewitt, having been duly sworn, on December 19, 2018, is
10   true and accurate to the best of my knowledge, skill and
11   ability.
12           IN WITNESS WHEREOF, I have hereunto set my hand
13   and seal this 3rd day of January, 2019.
14

15

16                        ___________________________________
17                        CINDY M. KOCH, CCR, RPR, CRR #2357
18

19   My commission expires:
20   JUNE 9, 2019
21

22

23

24

25



                         TSG Reporting - Worldwide 877-702-9580
